HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST HILLMAN FOCUSED ADVANTAGE FUND Prospectus Supplement August 15, 2013 This supplement to the Prospectus dated January 28, 2013 for the Hillman Focused Advantage Fund, a series of the Hillman Capital Management Investment Trust, updates the information described below.For further information, please contact the Fund toll-free at 1-800-773-3863.You may obtain copies of the Prospectus and Statement of Additional Information, free of charge, by writing to the Fund at Post Office Box 4365, Rocky Mount, North Carolina 27803 or calling the number above. The section of the Prospectus entitled “Summary – Fees and Expenses of the Fund” is being revised to reflect changes in the Fund’s operating expenses.The section is amended in its entirety to read as set forth below.In addition, all references in the Prospectus to the Fund’s former Rule 12b-1 distribution plan are hereby removed. Fees and Expenses of the Fund.These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed On Purchases (as a % of offering price) None Maximum Deferred Sales Charge (Load) (as a % of the lesser of amount purchased or redeemed) None Redemption Fee (as a % of amount redeemed) None Annual Fund Operating Expenses1 (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 1.12% Acquired Fund Fees and Expenses2 0.04% Total Annual Fund Operating Expenses 2.16% Fee Waiver and/or Expense Limitation3 0.62% Net Annual Fund Operating Expenses 1.54% 1.The expense information in the table has been restated to reflect current fees rather than the fees in effect during the previous fiscal year. Page 1 of 2 2.“Acquired Fund” means any investment company in which the Fund invests or has invested during the previous fiscal year.The “Total Annual Fund Operating Expenses” and “Net Annual Fund Operating Expenses” will not match the Fund’s gross and net expense ratios reported in the Financial Highlights from the Fund’s financial statements, which reflect the operating expenses of the Fund and do not include Acquired Fund Fees and Expenses. 3.The Fund’s administrator has entered into a Fund Accounting and Administration Agreement with the Fund that runs through January 31, 2015.The agreement can only be terminated prior to that date at the discretion of the Fund’s Board of Trustees.The Fund’s administrator receives payments under the agreement at a maximum annual rate of 0.50%.In conjunction with the Fund Accounting and Administration Agreement, the Advisor has entered into an Operating Plan with the Fund’s administrator, also through January 31, 2015, under which it has agreed (i) to pay the administrator a fee based on the daily average net assets of the Fund when net assets are below $40 million; (ii) if these payments are less than a designated minimum, then the Advisor pays a fee that makes up the difference; and (iii) to assume expenses of the Fund outlined in the Operating Plan that are not covered by the fee paid under Fund Accounting and Administration Agreement.These measures are intended to limit the Fund’s operating expenses to 1.50% of the average daily net assets, exclusive of brokerage fees and commissions, taxes, borrowing costs (such as interest or dividend expenses on securities sold short), acquired fund fees and expenses, extraordinary expenses, and distribution and/or service (12b-1) fees.The Fund’s net expense ratio will be higher than 1.50% to the extent the Fund incurs expenses excluded from this arrangement.The Operating Plan can only be terminated prior to the conclusion of the current term with the approval of the Fund’s Board of Trustees. Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when the Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 39.09% of the average value of its portfolio. Investors Should Retain This Supplement for Future Reference Page 2 of 2
